DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Election Restriction
Applicant’s election without traverse of Group IX and elected soybeans as the species, in the reply filed on 12 September 2022, is acknowledged.

Claims 2-15 and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 12 September 2022.

Priority
The present application filed on 3 May 2021 claims the benefit of U.S. Provisional applications 62/755,642 filed on 5 November, 2018 and 62/807,907 filed on 20 February 2019.


Claims Pending
Claims 1 and 16-24 will be examined on the merits.

Title
The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. Some of the terms are “A,” “An,” “The,” “Improved,” “New,” “Novel,” “Related to,” “Design,” and “Ornamental design.”  Applicant should amend the title accordingly. See MPEP 606.


 Drawings
The drawings, filed on 3 May 2021, have been approved.

Information Disclosure Statement
The Information Disclosure Statement filed on 3 May 2021 has been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is missing method step(s) that convert suspension cells into protoplasts. Applicant should either change the preamble to be a method for making suspension cells or add method step(s) to arrive at protoplasts.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. (“Isolation of Protoplasts from Suspension Culture and Subsequent Shoot Regeneration in Sugarcane,” JAQR 30, 21-26 (1996)).

The claims are broadly drawn to a method of producing a plant cell suspension culture for protoplast isolation that comprises generating callus from leaf tissue, transferring the callus to a liquid media to form a suspension of cells, subculturing the suspension of cells under conditions sufficient to maintain the cells in a viable state and filtering the suspension of cells to remove large cell clusters to obtain a protoplast form the cell suspension culture. 

Matsuoka et al. disclose generating a callus from a leaf base (i.e. leaf tissue) of a and transferred to a liquid medium, subcultured and suspension cultures were maintained on liquid medium every 7 days and then cell aggregates were split into small pieces by passing through a stainless steel net (which reads on filtering) every 14 days (page 22, left col. and Table 1). Matsuoka et al. also disclose that the protoplast were isolated from the suspension cultures (page 22, bottom left col.).

The method by Matsuoka et al. meet the limitations of claim 1 as the method anticipates the claimed invention.




Claims 1 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ainley et al. (US 2014/0090116).

The claims are broadly drawn to a method of producing a plant cell suspension culture for protoplast isolation that comprises generating callus from leaf tissue, transferring the callus to a liquid media to form a suspension of cells, subculturing the suspension of cells under conditions sufficient to maintain the cells in a viable state, filtering the suspension of cells to remove large cell clusters and obtaining a protoplast from the cell suspension culture, further introducing a nucleic acid into the protoplast which comprises a gene, a promoter, a terminator and/or enhancer, a reporter gene and introducing the nucleic acid by microinjection, electroporation, Agrobacterium-mediated transformation, PEG or microprojectile bombardment. 

Ainley et al. disclose generating a callus from soybean leaf tissue, transferring to a liquid medium to form cell suspensions and subcultured and filtered slowly through a cell strainer to isolate protoplasts. Ainsley et al. also disclose adding plasmid DNA (i.e. nucleic acid) transforming protoplasts using PEG (i.e. PEG-mediated transformation) (see paras [0215], [0218]-[0222]). Promoters are also used such as an actin promoter as well as a reporter gene (i.e. GUS) (see [0171] and [0178]).

The method by Ainley et al. meet the limitations of claim 1 as the method anticipates the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gamborg et al. (“Cell Division and Differentiation in Protoplasts from Cell Cultures of Glycine Species and Leaf Tissue of Soybean,” Plant Cell Reports (1983) 2:213-215) in view of Wright et al. (“Regeneration of soybean (Glycine max L. Merr.) from cultured primary leaf tissue,” Plant Cell Reports (1987) 6:83-89) and Wu et al. (“A Simple Method for Isolation of Soybean Protoplasts and Application to Transient Gene Expression Analysis,” Journal of Visualized Experiments, January 2018, 131, pgs 1-17).
The claims are broadly drawn to a method of producing a plant cell suspension culture for protoplast isolation that comprises generating callus from leaf tissue, transferring the callus to a liquid media to form a suspension of cells, subculturing the suspension of cells under conditions sufficient to maintain the cells in a viable state, filtering the suspension of cells to remove large cell clusters and obtaining a protoplast from the cell suspension culture, further introducing a nucleic acid into the protoplast which comprises a gene, a promoter, a terminator and/or enhancer, a reporter gene and introducing the nucleic acid by microinjection, electroporation, Agrobacterium-mediated transformation, PEG or microprojectile bombardment and the introducing is automated.  

Regarding claims 1 and 16, Gamborg et al.  teach that protoplasts were isolated from soybean leaf tissue. Gamborg et al. teach obtaining protoplasts from cell cultures which were suspension cultures (which reads on suspension of cells) and consisting of fine suspension of single cells and small aggregates and used as the source of protoplasts (i.e. obtaining protoplasts). The protoplasts preparation was filtered  through cheese cloth followed by  steel filter mesh. (see page 213, bridging to top of page 214).

Gamborg et al.  does not teach generating a callus from soybean leaf tissue or introducing a nucleic acid into the protoplast or the nucleic acid comprises a gene or a promoter or a terminator or an enhancer or a reporter gene or introducing the nucleic acid by microinjection or electroporation, Agrobacterium-mediated transformation, PEG or microprojectile bombardment or the introducing is automated.  

Regarding claims 1 and 16, Wright et al. teach using soybean leaves to produce callus (page 83,  right col., 1st and 2nd para). 

Regarding claims 17-23, Wu et al. teach using leaves from soybean seedlings to obtain isolated protoplasts. Wu et al. also teach using PEG-calcium-mediated transformation to deliver DNA (reads on nucleic acid) into soybean protoplasts. Wu et al. also teaches types of transformation strategies such as microinjection and electroporation (see Introduction page 1). Additionally, Wu et al. teach using a promoter (i.e. CAM35S promoter) and a GFP (which reads on reporter gene) (page 3, 3rd para).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to produce a plant cell suspension culture for protoplast isolation by generating a callus from leaf tissue, transferring the callus to a liquid media to form a suspension of cells then subculturing the suspension of cells to maintain the cells in a viable state and filtering the suspension of cells to remove large cell clusters as taught in Gamborg et al. and Wright et al. Although Gamborg et al. teach protoplasts isolation from soybean leaf tissue but not generating specifically a callus, one would have been motivated to generate a callus from a soybean leaf tissue as taught in Wright et al. and then isolate the protoplasts from the generated callus as taught in Gamborg et al. 

It would have been further obvious to modify the method and introduce a nucleic acid into the protoplast to create a transgenic protoplast as taught in Wu et al. One would have been motivated to use soybean leaf tissue to obtain protoplasts as Wu et al. teaches that using soybean leaves to obtain protoplasts was the best material to be used, had high transformation efficiency and allows for quick and synchronized transgene expression. And given that callus can be regenerated from soybean leaves as taught in Wright et al., one of ordinary skill would have been motivated to generate callus from a soybean leaf, add to a liquid media to form a suspension of cells, filter the suspension of cells to obtain protoplasts then introduce a nucleic acid by way of PEG-mediated transformation to obtain the claimed invention because of the benefits Wu et al. discloses.
 
Regarding claim 24, although none of the references teach introducing the nucleic acid is automated, this would be a routine to one of skill in the art as the benefits would be replicate the procedure quickly, have fewer errors, have quick turnaround for results, be more efficient and lower labor cost, for example.  

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use soybean leaf tissue to generate callus from soybean leaf tissue, add to liquid media to form a suspension of cells, filter the suspension of cells to obtain protoplasts then introduce a nucleic acid into the protoplasts by way of PEG-mediated transformation. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   



Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661